Case 5:20-cv-00368-GKS-PRL Document 13 Filed 11/16/20 Page 1 of 2 PageID 35




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

CARLOS JAVIER ROSADO,

       Plaintiff,

v.                                                               Case No: 5:20-cv-368-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                             ORDER
       This case is before the Court on the Commissioner’s motion to stay the case for ninety

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 12). Due to the global COVID-19 crisis, the

SSA has transitioned to a maximum telework environment which prevented it from adhering to its

business process for preparing the transcript of the record in many cases. Additionally, the

complaints filed in SSA cases have increased, which has resulted in a backlog of work, making it

difficult for the agency to process the transcripts in a timely manner.

       The Commissioner’s motion recites that Plaintiff objects to the motion to stay. Plaintiff,

however, has not filed any written response to the motion setting forth objections and the time for

responding has expired. Accordingly, the Commissioner’s opposed motion to stay (Doc. 12) is

GRANTED. The Commissioner shall file an answer and the transcript of the record for this case

within 90 days.
Case 5:20-cv-00368-GKS-PRL Document 13 Filed 11/16/20 Page 2 of 2 PageID 36




       DONE and ORDERED in Ocala, Florida on November 16, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
